BUSSEY, Judge.
Petitioners seek their release from confinement in the State Penitentiary at Mc-Alester where they are currently imprisoned by virtue of judgments and sentences rendered against them in Okmulgee County Superior Court case No. 2124, on their pleas of guilty.
Although the petitioners allege that their confinement is illegal and without authority-under law, the record affirmatively reflects that they freely and voluntarily entered pleas of guilty after having waived their right to counsel. Under these circumstances we follow the rule that:
“Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and intelligently waived this right and entered a plea of guilty, with full knowledge of the consequences of such plea, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states, have been fully complied with, and application for post-conviction appeal or habeas corpus will be denied.”
See Jordan v. State, Okl.Cr., 426 P.2d 381.
The writs prayed for are accordingly denied.
Writs denied.
NIX, P. J., and BRETT,-JJ., concur.